Citation Nr: 0921203	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  05-13 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased initial evaluation for service 
connected posttraumatic stress disorder (PTSD), currently 30 
percent disabling.   


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from December 1966 to 
November 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

This matter was initially denied by the Board in January 
2007.  The Veteran subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court).  The attorney 
for the appellant and the Secretary of Veterans Affairs filed 
a Joint Motion for Remand in April 2008.  By Order of the 
Court in May 2008, the claim was returned to the Board.

The Veteran filed a statement in April 2008 raising possible 
claims for service connection for diabetes and secondary 
conditions including peripheral neuropathy, peripheral edema 
in the lower extremities, tingling in the fingers, 
hypertension and an eye condition.  These matters have not 
been developed for appellate review and are referred to the 
RO for appropriate action.  

The Board received additional evidence from the veteran in 
March 2009, including a VA examination.  The new evidence was 
accompanied by a waiver of the veteran's right to initial 
consideration of the new evidence by the RO.  See 38 C.F.R. 
§§ 19.9, 20.1304(c) (2008).  Accordingly, the Board will 
consider the new evidence in the first instance in 
conjunction with the issue on appeal.


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	From March 11, 2004 to April 14, 2007, symptoms of PTSD 
more closely approximated occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

3.	As of April 15, 2007, symptoms of PTSD caused total 
occupational impairment.  


CONCLUSIONS OF LAW

1.	The criteria for an initial 50 percent evaluation from 
March 11, 2004 to April 14, 2007 for service connected PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.7, 4.130, Diagnostic Code 9411 (2008).

2.	The criteria for a 100 percent evaluation from April 15, 
2007 for service connected PTSD have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic 
Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in June 2004 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim for service connection and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The Veteran was provided with this notice in October 2008, 
after service connection was granted.  

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

The Board has also considered the holding by the United 
States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) concerning 
increased compensation claims and 38 U.S.C. § 5103(a) notice 
requirements.  A claim for increased rating and a claim for a 
higher initial rating are similar in that the veteran seeks a 
higher evaluation for his service-connected disability.  The 
Court, however, did not hold in Vazquez-Flores that the VCAA 
notice requirements set forth in that decision applied to 
initial rating claims.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214 and VA medical records.  The appellant 
was afforded VA medical examinations in August 2005 and 
November 2008.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2008); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

As the Veteran timely appealed the rating initially assigned 
for PTSD, the Board must consider entitlement to "staged" 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the appeal.  Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).

The Veteran's service-connected PTSD is currently assigned a 
30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  A 50 percent rating requires evidence of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.    

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (1994) at 32).

A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 illustrates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  

In this case, the Board finds that staged ratings are 
appropriate.  The evidence of record submitted since March 
2004, the date of the Veteran's claim until April 2007 shows 
that an increased 50 percent evaluation is warranted.  
Additionally, after April 2007, the evidence shows that an 
increased 100 percent evaluation is warranted because the 
Veteran is unemployable due to PTSD.  

A May 2004 letter from a private therapist indicated that the 
Veteran was treated for PTSD since April 2004.  The Veteran 
presented complaints of anger outbursts, paranoid thoughts, 
sleeplessness and nightmares, trust and authority issues, and 
avoidance of crowds and confined spaces.  The Veteran was 
living with his wife of 10 years in an isolated rural area.  
The Veteran reported trusting only his wife and his pastor.  
He also had acquaintances in his church.  The Veteran stated 
that he felt distant from everyone and was unable to have 
close personal relationships.  During sessions with the 
private physician, the Veteran demonstrated emotional 
numbness and signs of anxiety.  He experienced nightmares 
several times a week and had night sweats.  The Veteran 
reported that he was constantly vigilant and afraid for his 
life from a sustained period of racial unrest in service.  

The Veteran report that following Vietnam, his use of drugs 
and alcohol accelerated.  He had between 30 and 40 jobs which 
he quit before he was fired and was angry all the time.  The 
Veteran reported intimacy issues and an isolated lifestyle 
except for involvement in his church.  The Veteran was 
detached from others and had a restrictive range of emotions, 
except anger, which caused him to compromise his interactions 
with his personal and professional life.  The therapist found 
that PTSD impacted his success professionally.  The therapist 
observed flat affect and assessed a GAF score of 48.  

A November 2004 VA examination indicated that the Veteran had 
held a job for a year and a half.  The Veteran stated he had 
a good marriage.  The veteran dispassionately reported 
traumatic events in service.  The examiner noted that they 
did not appear to be of sufficient intensity or duration to 
explain his post-discharge distress.  The examiner reported 
that the Veteran's symptoms were not well correlated with the 
in-service traumas and the more severe traumas were lumped 
together with fairly minor events that might be expected to 
occur during any wartime carrier deployment.  Giving the 
Veteran the benefit of the doubt, the examiner opined that it 
was more likely than not that his experiences in service 
added to a posttraumatic stress syndrome tied to his 
childhood.  The examiner found that the combination of in-
service and childhood stressors went much further toward 
explaining his current symptoms.  His anger and rage problems 
seemed more tied to his childhood experiences and the drug 
and alcohol use than to his experiences in service.  The 
examiner attributed 80 percent of his diagnosis to childhood 
and 20 percent to his experiences to in-service events.  The 
examiner assessed a GAF score of 65.  

According to the VA examination in August 2005, the Veteran 
had been employed full time for the past 2 years.  The 
Veteran did suffer from a back injury and was off work for a 
period of time, but returned to work full time.  The Veteran 
also pastored a church part time.   The Veteran reported 
anger outbursts in the previous few months including punching 
and damaging the door to his supervisor's office, throwing a 
gas can at another employee, and breaking things in his 
house.  He reported that anger and rage just came over him 
and he often does not care if he controls his behavior.  

The Veteran reported that he related well with members of his 
church, but did have a startle response to a woman who 
approached him from behind.  He also recently felt trapped in 
a restaurant, often felt that someone was going to die, and 
felt he had to maintain a fight or flight readiness.  He also 
became very anxious in small places, experienced daily anger 
and rage, and got irritable and defensive in response to 
minor circumstances.  He felt that he had to stay busy to 
cope with his anxiety.  He also reported that he had to 
locate all the exits when he entered a room and when he awoke 
at night he had to check to make sure his house is safe.  The 
Veteran also reported that he had to sleep with a weapon 
close to his bed, was easily startled, and avoided social 
gatherings.  He occasionally took part in activities such as 
shooting and horseback riding, but less frequently than in 
the past.  The Veteran arrived for the VA examination on 
time, neatly dressed, and alone, which indicated to the 
examiner that he was capable of attending to his activities 
of daily living without assistance.  

The examiner found that the Veteran demonstrated more stable 
employment over the past 2 years than at any time in his 
past.  The examiner opined that it was possible that the 
stress of maintaining two jobs was contributing to a 
worsening of his symptoms.  His current problems were also 
compounded by the recent back injury which contributed to his 
insecurity about keeping his job.  The Veteran was unwilling 
to try antidepressant medications to improve his ability to 
modulate his anger and his sleep quality.  The Veteran made 
good efforts to follow through with psychotherapy 
recommendations; however, he was not using effective coping 
techniques on a consistent basis.  The examiner suggested 
more consistent attention to the Veteran's symptoms as well 
as appropriate medication may result in some remission of his 
symptoms and improved adjustment. 

Based on the foregoing, a 50 percent evaluation is warranted 
for social impairment.  The evidence shows that the Veteran 
was able to maintain a marriage for an extended period of 
time.  He also had good relationships with some of his 
children and members of his church.  There were, however, 
evidence of anger outbursts, mistrust of others and paranoid 
thoughts.  He felt distant from others and was detached and 
isolated.  He had disturbances of mood, anxiety and fear of 
small spaces.  He reported breaking things in his own home.  
The Veteran was also depressed.  

Additionally, there was some occupational impairment as 
demonstrated by the numerous jobs.  The Veteran however was 
able to maintain full time employment for two years.  The 
Veteran also pastured a church part time.  The evidence of 
record prior to April 2007 does not show evidence of 
occupational impairment to warrant an evaluation over 50 
percent.  The Veteran cited to two occasions that he was 
unable to control his anger at work which may have strained 
working relationships; however, he remained employment at 
both jobs.  The Veteran did not demonstrate that he had 
difficulty in understanding complex commands, impairment of 
memory or impaired judgment.  The Board acknowledges that he 
held numerous jobs since service; however during the pendency 
of this appeal, his work history was stable and constant 
prior to April 2007.  Given the length of employment during 
this time, the Veteran had not demonstrated reduced 
reliability and productivity in his occupation to warrant an 
increased rating. 

The Board affords the Veteran the benefit of the doubt and 
finds that a 50 percent evaluation is warranted since March 
2004.  The Board finds that the symptoms of PTSD caused 
social impairment to warrant the 50 percent evaluation.  The 
disturbances of mood seemed to have caused difficulty in 
establishing and maintaining effective social relationships.  

During this time, a 70 or 100 percent rating is not 
warranted.  His speech was fluent, logical and goal directed.  
The Veteran did not appear to experience panic attacks more 
than once a week.  The Veteran was generally functioning 
satisfactorily as he demonstrated normal routine behavior, 
self-care, and conversation to the VA examiner.  He did not 
have suicidal ideation, obsessional rituals or affected 
speech.  He was also able to function independently.  He did 
not have spatial disorientation.  He was clearly able to 
maintain an employment relationship during this time as 
evidenced by his 2 years of full time employment.  As such, 
there was not total occupational impairment to warrant a 100 
percent evaluation.  Additionally, there was no evidence of 
gross impairment in thought processes or communication, 
persistent delusions, hallucinations or grossly inappropriate 
behavior prior to April 2007.  As such, the Board finds that 
a 50 percent evaluation is warranted during this time.  

Based on the recently submitted evidence of record, the Board 
finds that an increased evaluation is warranted for the 
period of time since April 2007.  The evidence indicated that 
the Veteran became unemployed on April 15, 2007 because of 
his PTSD.  Since April 2007, the competent objective medical 
evidence shows that the Veteran is unemployable due to his 
symptoms of PTSD.  

The Board reviewed all the evidence of record.  There were 
numerous letters and treatment record from VA physicians.  
The evidence revealed that the veteran's symptoms of PTSD had 
increased in severity, specifically as they impacted his 
occupational capabilities.  The evidence included a letter 
from a VA psychologist dated in May 2007 that revealed that 
the Veteran had hypervigilence, emotional numbing, anger and 
suspiciousness.  He also had exaggerated started responses, 
slept with a gun under his pillow, trusted few people, had 
problems with authority, experienced sleep disorder including 
nightmares of Vietnam on a regular basis.  He had between 30 
and 40 jobs over the years and was terminated from his 
position for irrational conduct resulting from his PTSD.  It 
was the psychologist's impression that the Veteran was 
unemployable which was directly linked to his PTSD.  He was 
assigned a GAF of 48.  

In a November 2008 VA Compensation and Pension Examination, 
the symptoms of PTSD continued to cause occupational 
impairment.  Most notably, the veteran lost his job due to 
symptoms of PTSD.  He previously worked as a sales and yard 
foreman.  He was unemployed for 1 to 2 years, but not 
retired.  The examiner noted that the reason for the 
unemployment was difficulty in social interactions and anger 
issues due to his PTSD.  The examiner concluded that the 
Veteran's symptoms of PTSD had increased over the past year 
and made it virtually impossible for him to sustain gainful 
employment.  The examiner found that the hypervigilence and 
anger issues severely impaired his work performance and 
social engagement making it virtually impossible for him to 
sustain gainful employment.  

Furthermore, in a statement from the Veteran dated in 
February 2009, the Veteran indicated that he was fired from 
his employment on April 15, 2007 because of the severity of 
his PTSD.  He described depression, anxiety, and nightmares 
on a regular basis, which increased his hypervigilence.  He 
had anger outbursts and rage followed by remorse and 
depression.  He would withdraw and become isolated.  He had 
exaggerated startle responses and claustrophobia.  The 
Veteran indicated that he lost motivation to work or earn a 
living due to the symptoms of PTSD.  

Based on the foregoing, the Board finds that the Veteran has 
been unemployable due to his PTSD since April 15, 2007.  As 
such, a 100 percent evaluation is warranted from April 15, 
2007.  
	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a 50 percent evaluation for service-connected 
PTSD from March 11, 2004 to April 14, 2007 is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.

A 100 percent evaluation for service-connected PTSD from 
April 15, 2007 is granted, subject to the laws and 
regulations governing the payment of monetary awards.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


